Case 1:20-cv-01196-JTN-RSK ECF No. 5, PageID.23 Filed 12/14/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


HOLLY DEXTER, et al.,

          Plaintiffs,                          Case No. 1:20−cv−1196

    v.

JOHN MICHAEL MOODY, et al.,

          Defendants.
                                         /

                                  CLERK'S NOTICE
The clerk's office has reviewed the following recent filing and notifies the filer
as follows:
TO: Brendon George Basiga
RE: complaint (ECF No. 1)
REASON FOR NOTICE: The main document appears to be a scanned PDF,
and not rendered to PDF.
RECOMMENDED ACTION: A corrected document should be filed.
Reference CORRECTED both in the heading of the document as well as the
docket text of the entry, if available.

INFORMATION FOR FUTURE REFERENCE: A scanned document is not
text−searchable. Rendered documents are text−searchable and provide the
reviewing judicial officer with an electronic link to the cited authority or page in
the record where the evidence is found. Local Civil Rule 10.1
For further assistance, please contact the ECF Help Desk at
ecfhelp@miwd.uscourts.gov, or by phone at (800) 290−2742 or (616)
456−2206.


                                             CLERK OF COURT

Dated: December 14, 2020              By:     /s/ E. Siskind
                                             Deputy Clerk
